— Order, Supreme Court, New York County (A. M. Myers, J.), entered August 24,1983, denying defendant’s motion for summary judgment and for dismissal of the complaint, pursuant to CPLR 3126, modified, on the law, without costs or disbursements, to grant summary judgment dismissing the second cause of action and otherwise affirmed. This action arises *641out of a sewer construction contract between the plaintiffs and the defendant city. The second cause of action seeks to recover damages of $1,850,000 for added costs alleged to have been incurred by numerous work delays caused by the defendant. The contract contained a “no-damage-for-delay” clause. Under the circumstances here, this clause is a bar to recovery (Corinno Civetta Constr. Corp. v City of New York, 107 AD2d 610; see, also, Kalisch-Jarcho, Inc. v City of New York, 58 NY2d 377). Denial of dismissal of the complaint under CPLR 3126 is affirmed for the reasons stated by Special Term. Concur — Murphy, P. J., Kupferman, Ross, Carro and Lynch, JJ.